              


                                                                   
                                                              NdlQF
                                                 %=jlFf$SjldSAm`H:SjA`^jV

                7^SlFC4l=lFj`H\FdSA=                        
                           9                                    
                                                                      !=jF.` 
                     )>_Z>_0Zka_
                                                                       ,.+
                                                                 
                                                                 
                                                                 
                               


                                                
        *lQFA`\b[=S^=^lVrSjA=jFjl=lFlQ=lrFN[[`{VOSjlhFl`lQF?Fjl`H\}Y`{[FCOF=^C?F[SFI 
1^`d=?`ullQFC=lFj`H                ,>eBR              VrFA`wl}`H                   ;>vXGkR>      lQF
     &>knGe_       $SjsAo`H             <TkBa_kT_        lQFCFL^C=^ljxS`[=lFC

                                                                                 
85">                              2eaRT@TnTa_a_>nq>BXka_8_TnGD5n>nGkkGeyTBG]G_a_>BBav_naJkGiTBG
85#>                                 kk>vZnT_P eGkTknT_P`eT]cGDT_PBGg>T_`MTBGek`eG]cZ`~GGk




        6QSjAdU=[A`\b[=VlSj?=jFC`^lQFjFKAlj
5GG>nn>BRGE>MTD>yTl




        !`^oWuFC`^lQF=ll=AQFCjQFFp 




                                                                                  ' )5cGBT>ZPG_n+vknT_,akT]>_
                                                                                                  

4{`fzS=lF[FbQ`^F ld=^j\SllFCxS=F\=S[
budju=^ll`(FC 3 !dS\  

$=lF,=dAQ
                                                                                                
                                                                                                       
                                                                                                           
                                                                                                            
                                                                                                              

!St=^Cjl=lF                    ,TZ|>vXGG ;TkB`_kT_                        8 5
                                                                                  5->PTkne>nG+vDPG/>_B~+akGcR
                                                                                     ->PTknne>nG
                                                                                               G ++v
                                                                                                   vDPG />_B~ +akGcR
                                                                                                  




                   Case 2:21-mj-00846-NJ Filed 03/19/21 Page 1 of 7 Document 1
               AFFIDAVIT IN SUPPORT OF A CRIMNIAL COMPLAINT AND
                                ARREST WARRANT

       I, Justin Mosiman, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), and

have been since May 2019. I am currently assigned to the Joint Terrorism Task Force (JTTF) in

the Milwaukee Division, where I investigate violations of federal law. I have investigated and

assisted in the investigation of matters involving violations of federal law related to domestic

terrorism, including the service of search and arrest warrants. Prior to employment with the FBI,

I served in the US Navy for six years and provided contract support to the Department of

Defense and the Department of Energy for twelve years collectively. Through my training,

education, and experience, I have become familiar generally with the efforts of persons involved

in criminal activity to store content related their activity. I am one of the case agents assigned to

the JTTF conducting investigations that typically pertain to violations of Title 18 of the United

States Code.

       2.       I make this affidavit in support of a criminal complaint and arrest warrant for Ian

Alan Olson, who committed violations of 18 U.S.C. § 1389(a) (prohibition on attacks on United

States servicemen on account of service) and 18 U.S.C. § 111(a) (assaulting, resisting, or

impeding certain officers or employees).

       3.       Title 18, United States Code, Section 1389(a) provides in relevant part: “Whoever

knowingly assaults or batters a United States serviceman . . . or who knowingly destroys or

injures the property of such serviceman . . . , on account of the military service of that

serviceman or status of that individual as a United States serviceman, or who attempts or

conspires to do so, shall” be guilty of a federal crime.




            Case 2:21-mj-00846-NJ Filed 03/19/21 Page 2 of 7 Document 1
              a. The term “United States serviceman” means “a member of the Armed Forces.” 18

                  U.S.C. § 1389(c)(3).

         4.       Title 18, United States Code, Section 111(a) provides in relevant part:

“Whoever—(1) forcibly assaults, resists, opposes, impedes, intimidates, or interferes with any

person designated in section 1114 of this title while engaged in or on account of the performance

of official duties; . . . shall” be guilty of a federal crime.

              a. Section 1114 includes any officer or employee of any agency of the United States

                  Government, including any member of the uniformed services. A member of the

                  uniformed services includes a member of the Armed Forces. 10 U.S.C. § 101.

         5.       The facts in this affidavit come from my personal observations, training,

experience, and/or information obtained from other law enforcement officers and/or witnesses.

This affidavit is intended to show merely that there is sufficient probable cause for the requested

complaint and warrant and does not set forth all of my knowledge about this manner.

                                            PROBABLE CAUSE

         6.       On the morning of March 15, 2021, Ian Alan Olson, drove a 2016 blue Subaru

with several orange “Qs” 1 spray painted on it along with the phrases “Trust my plan,” “OMW 2



1
  Based on my training, research, and experience and information provided to me by others, I understand that
QAnon is a sprawling, discredited, anti-establishment conspiracy theory that originated from postings on online
message boards by an anonymous individual known as “Q.” Q claims to be a high-level government official with a
Q clearance and access to classified information. Central to the QAnon conspiracy theory is the false belief that the
world is run by a cabal of Satan-worshipping pedophiles and child-traffickers (allegedly largely comprised of
prominent Democratic politicians, so-called “Deep State” government employees, journalists, and Hollywood elite)
and that President Trump is secretly working with Q and others to take down the cabal. Many QAnon adherents
(known as “Anons”) refer to themselves as “digital soldiers” and believe they are engaged in an epic battle between
good and evil and darkness and light. Following the November 3, 2020 election, many prominent QAnon adherents
exhorted the “Anons” to “trust the plan,” believing that President-Elect Biden’s victory was illusory and part of a
convoluted plan by Q and others to reveal the crimes of the cabal to the world, resulting in President Trump securing
a second term. QAnon believers are waiting for two major events, which they refer to as the “the Storm” and the
                                                         2



              Case 2:21-mj-00846-NJ Filed 03/19/21 Page 3 of 7 Document 1
DC,” which is believed to mean, “on my way to Washington DC,” and “WWG1WGA,” which is

often used by QAnon supporters meaning “where we go one, we go all.”




         7.       Olson drove his car to a gas station located across the street from a military base,

fueled his vehicle, and then drove in the direction of the military base. Olson pulled along the

side of the Wisconsin Army Reserve Center located in Pewaukee, Wisconsin. The reserve center

was an active base with uniformed military personnel present. The reserve station is clearly

marked with signs noting it is government property.

         8.       Two members of the U.S. Army Reserve on active drill orders, wearing Army

OCP uniforms (camouflage), were standing nearby in the fenced-in parking lot of the reserve

station. Olson exited his vehicle, shouted, “This is for America,” and, armed with what appeared

to be a rifle, but was in fact an orange in color AR-15 style paintball gun, shot two-to-three




“Great Awakening.” The “Storm” refers to a day of violence which will result in mass arrests, military trials, and
executions of the members of the cabal. According to QAnon lore, “the Storm”, will be followed by the “Great
Awakening,” which generally refers to the belief that the truth of the central tenets of QAnon will be revealed to the
world.

                                                          3



              Case 2:21-mj-00846-NJ Filed 03/19/21 Page 4 of 7 Document 1
rounds of paintball projectiles at the reservists. The reservists were about 15 yards away from

Olson. None of the projectiles struck the reservists.

          9.      After Olson shot the projectiles, Olson’s gun appeared to jam. Olson exclaimed to

the reservists, “You’re lucky it jammed,” or words to that effect. At that point, the reservists, one

of whom is a law-enforcement officer, tackled Olson to the ground and held him until law-

enforcement officers arrived.

          10.     After Olson was arrested, Olson’s vehicle was taken to the Village of Pewaukee

Police Department (“PPD”) and PPD officers performed an inventory search of items located

inside Olson’s vehicle. Inside the vehicle, officers located various items that appear to belong to

Olson a digital camera, SD cards, a gas mask, throwing knives, police scanner, two-way radios, a

taser, and ballistic military-style vest plates. Olson also had a phone on his person at the time of

arrest.

          11.     Olson initially was booked into the Waukesha County Jail on state charges,

including Terrorist Threats and Attempted Battery and Disorderly Conduct. On March 16, 2021,

Olson was charged in Waukesha County Circuit Court, Case No. 2021CM000517, with two

counts of attempted battery (misdemeanor) and disorderly conduct (misdemeanor). He was

released from custody on conditions.

          12.     On March 15, 2021, during intake at the jail, Olson made unsolicited comments

while completing the clothing-exchange process. For example, Olson stated he just returned from

Washington, DC, where he attempted to deliver a message. As noted in the photos above,

Olson’s vehicle appears to reference Washington, DC, stating “OMW 2 DC.”

          13.     Records show that Olson was in Washington, DC, in early March 2021.

Specifically, reports from the U.S. Capitol Police (“USCP”) state the following:

                                                  4



                Case 2:21-mj-00846-NJ Filed 03/19/21 Page 5 of 7 Document 1
             a. On March 3rd, Olson approached a National Guardsman, stating he was “maybe

                going to do something crazy stupid tomorrow” and asked them not to shoot him.

                Shortly thereafter, USCP stopped Olson, who said he wanted to “test the National

                Guard tomorrow to see if they were loyal to the people or to the President.”

             b. Olson communicated his understanding that, if he were shot by the National

                Guard, he would know the National Guard to be loyal to the President; if Olson

                were not shot, he would know the National Guard to be loyal to the people.

             c. Olson would not expound upon his plans and said he was waiting to be led by

                God and that his actions would “be big” and he was “willing to die to fulfill this

                mission.” Olson contended his actions would “be bigger” than jumping the fence,

                would unite eight billion people, and confirm the loyalty of the National Guard.

             d. Olson stated he would wear ceramic armor for ballistic protection on his back so

                that the bullets would not go through him and hit civilians. He would not wear

                similar armor on the front of his body because he was “not afraid to die.”

             e. Referencing March 4, 2021, Olson said he would be “taken over by the Spirit of

                Christ and lead the people to unity” and “things can only be resolved by the barrel

                end of a gun.”

             f. The USCP determined Olson was a danger to himself and others, and USCP

                transported Olson for a psychiatric evaluation.

       14.      Olson’s actions in Washington, DC, and in Pewaukee, along with various

comments described above, show that Olson has considered violence and, in fact, used,

attempted to use, and threatened violence against members of the armed forces because of their

status as members of the armed forces.

                                                 5



             Case 2:21-mj-00846-NJ Filed 03/19/21 Page 6 of 7 Document 1
                                          CONCLUSION

       15.       Based on the forgoing, I submit there is probable cause to believe Ian Alan Olson

committed violations of 18 U.S.C. § 1389(a) (prohibition on attacks on United States servicemen

on account of service) and 18 U.S.C. § 111(a) (assaulting, resisting, or impeding certain officers

or employees).




                                                 6



             Case 2:21-mj-00846-NJ Filed 03/19/21 Page 7 of 7 Document 1
